       Case 3:17-cv-05517-EMC Document 391 Filed 04/12/21 Page 1 of 4



 1   LAEL D. ANDARA (SEN 215416)
     DANIEL E. GAIT AN (SEN 326413)
 2   ROPERS MAJESKI PC
     1001 Marshall Street, 5th Floor
 3   Redwood City, CA 94063
     Telephone:    650.364.8200
 4   Facsimile:   650.780.1701
     Email:       todd.roberts@ropers.com
 5                 1 ael. andara@roper s. com
                   dani el. gaitan@rop ers. com
 6
     Attorneys for Plaintiff
 7   SINCO TECHNOLOGIES PTE LTD

 8
                                     UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10

11
     SINCO TECHNOLOGIES PTE LTD,                     Case No. 3:17CV5517
12
                        Plaintiff,                   PLAINTIFF SINCO TECHNOLOGIES
13                                                   PTE LTD’S OPPOSITION TO
                                                     DEFENDANTS' MOTION TO
14                                                   SHORTEN TIME TO CONSIDER
     SINCO ELECTRONICS (DONGGUAN) CO.,               MOTION FOR ADMINISTRATIVE
15   LTD.; XINGLE ELECTRONICS                        RELIEF REGARDING PLAINTIFF’S
     (DONGGUAN) CO., LTD.; XINGKE                    DA UBERT MOTION
16   ELECTRONICS TECHNOLOGY CO., LTD.;
     SINCOO ELECTRONICS TECHNOLOGY                   Date:     TBD
17   CO., LTD.; MUI LIANG TJOA (an                   Time:     TBD
     individual); NG CHER YONG aka CY NG (an         Courtroom: 5
18   individual); and LIEW YEW SOON aka              Judge:    Edward M. Chen
     MARK LIEW (an individual),
19                                                   Trial Date:        11/01/2021
                        Defendants.                  Date Action Filed: 9/22/2017
20

21

22

23

24

25

26

27

28

     4813-5323-5172.3                                              PLAINTIFF'S OPPOSITION TO
                                                            DEFENDANTS' MTN TO SHORTEN TIME
                                                                                   3:17CV5517
          Case 3:17-cv-05517-EMC Document 391 Filed 04/12/21 Page 2 of 4



 1   I.     XINGKE’S MOTION TO SHORTEN TIME LACKS GOOD CAUSE

 2            Plaintiff SinCo Technologies Pte. Ltd. (“SINCO”) respectfully opposes the motion by

 3   Defendants SINCO ELECTRONICS (DONGGUAN) CO., LTD.; XINGKE ELECTRONICS

 4   (DONGGUAN) CO., LTD.; XINGKE ELECTRONICS TECHNOLOGY CO., LTD.; SINCOO

 5   ELECTRONICS TECHNOLOGY CO., LTD.; MUI LIANG TJOA; NG CHER YONG; and LIEW

 6   YEW SOON (herein “Defendant/s” or “XINGKE”) to shorten time to consider its Motion for

 7   Administrative relief regarding Plaintiffs Daubert Motion. XINGKE’s Motion is improper

 8   pursuant to Civil L.R. 6-3 Motion to Change Time:

 9            (a) Form and Content. A motion to enlarge or shorten time may be no more than
                  5 pages in length and must be accompanied by a proposed order and by a
10                declaration that:
                   (1) Sets forth with particularity, the reasons for the requested enlargement or
11
                       shortening of time;
12                 (2) Describes the efforts the party has made to obtain a stipulation to the time
                       change',
13
                   (3) Identifies the substantial harm or prejudice that woirfd occur if the Court
14                     did not change the time ', and
                   (4) If the motion is to shorten time for the Court to hear a motion:
15
                        (i) Describes the moving party’s compliance with Civil L.R. 37-1(a), where
16                          applicable, and

17                      (ii) Describes the nature of the underlying dispute that would be addressed
                             in the motion and briefly summarizes the position each party had taken.
18
              A.        Xingke’s Motion to Shorten Time Violated Civil L.R. 6-3 (a)(2).
19
              XINGKE’s Motion of April 6,2021, evidences that counsel for Defendants failed to inquire
20
     if SINCO would stipulate to the time change as is required under L-R 6-3(a)(2). XINGKE’s
21
     statement:
22            Based upon these procedural deficiencies, we demand that SinCo withdraw the
              Daubert Motion pending (set for hearing on May 6, 2021) immediately but no later
23
              than 10 am on Tuesday, April 6, 2021. Otherwise, Defendants will bring an
24            administrative motion to strike SinCo’s Daubert Motion accordingly.
     Alparce Declaration at Exhibit A. As is further consistent with counsel’s pattern and practice with
25
     their email correspondence and filings after hours, this email was sent on Friday night after
26
     SINCO’s counsel had left the office. SINCO’s counsel had requested a meet and confer with
27
     XINGKE’s counsel, only four hours earlier, which XINGKE had not responded to prior to sending
28

     4813-5323-5172.3                                                       PLAINTIFF'S OPPOSITION TO
                                                        - 1 -        DEFENDANTS' MTN TO SHORTEN TIME
                                                                                            3:17CV5517
       Case 3:17-cv-05517-EMC Document 391 Filed 04/12/21 Page 3 of 4



 1   Exhibit A, wherein they could have utilized the opportunity to meet and confer prior to filing their

 2   motion to shorten time.. Declaration of Daniel Gaitan ISO Opp. Mot. Shorten Time (“Gaitan

 3   Decl. ”) at Exh. A. Nowhere in the communication is there a request for a meet and confer, and in

 4   the related State Action, SINCO received the following email from Ms. Alparce at 5:53 PM on

 5   April 2, 2021:

 6            We are not available on Monday, 4/5 at 3:30 pm for the telephonic meet and confer
              requested by Mr. Gaitan. However, we can make ourselves available for such a
 7            discussion on Wednesday, 4/7 at 1 pm.

 8   Id. at Exh. B. XINGKE’s repeated failure to cooperate in scheduling or meet and confer is well

 9   documented in this litigation. [ECF 201 at Audio time 6:30-8:30 andl 1:54-20:00; ECF 252

10   sanctioning Defendants current and prior counsel in the same Order and ECF 278.] Ms. Alparce’s,

11   Exhibit A, evidences a lack of any discussion or notice of intent to bring a Motion to shorten time

12   as required by Civil L.R. 6-3(a)(3).

13                 B.       Xingke’s Motion to Shorten Time Violated CivilL.R. 6-3 (a)(3).

14            The harm claimed, is glaringly absent from the motion to shorten time. [ECF 387.] The

15   harm claimed by XINGKE in the Administrative Motion was that 1.) It would force XINGKE to

16   prematurely file their opposition and 2.) SINCO improperly exceeded the page limit. [ECF 386 at

17   2:14-16.] On April 9, 2012, at 8:17 PM, XINGKE filed their opposition to SINCO’s motion to

18   strike, making these two points moot. [ECF 389] The April 9, 2012, filing undermined their page

19   limitation argument, as XINGKE’s Opposition was 21 pages, as compared to SINCO’s “22-page

20   memorandum of points and authorities.” [ECF 386 at 3:16-17.] By their own acts XINGKE has

21   extinguished any need for their administrative motion to be heard, much less on shortened time.

22                 C        Xingke’s Motion to Shorten Time Violated CivilL.R. 7-3 ).

23            XINGKE’s underlying administrative motion of April 6, 2021, was improperly filed

24   separate from XINGKE’s Opposition to SinCo’s Motion to strike of April 9, 2021, under Civil

25   L.R. 7.3.
              7-3. Opposition; Reply; Supplementary Material
26
              (a) Opposition. Any opposition to a motion may include a proposed order, affidavits
27                or declarations, as well as a brief or memorandum under Civil L.R. 7-4. Any
                  evidentiary andprocedural objections to the motion must be contained within
28                the brief or memorandum. Pursuant to Civil L.R. 7-4(b), such brief or
     4813-5323-5172.3                                                    PLAINTIFF'S OPPOSITION TO
                                                     -2-          DEFENDANTS' MTN TO SHORTEN TIME
                                                                                         3:17CV5517
       Case 3:17-cv-05517-EMC Document 391 Filed 04/12/21 Page 4 of 4



 1                 memorandum may not exceed 25 pages of text. The opposition must be filed
                   and served not more than 14 days after the motion was filed. Fed. R. Civ. P.
 2                 6(d), which extends deadlines that are tied to service (as opposed to filing), does
                   not apply and thus does not extend this deadline.
 3
     XINGKE filed a separate administrative motion, apart from their Opposition in violation of Civil
 4
     L.R. 7-3’s requirement these procedural objections be included in their Opposition. Civil L.R. 7-3
 5
     (a).
 6
              As a separate observation even had XINGKE complied and combined their procedural
 7
     objections, the combination of those motions would have been in violation of Civil L.R. 7-4 (b).1
 8
     Recall, XINGKE asserted exceeding page limitation would result in prejudice. [ECF 386 2-16],
 9
      II.     CONCLUSION
10
              XINGKE’s refusal to meet and confer in either this matter or the related state action, until
11
     XINGKE could submit their Motion for Administrative Relief, followed eight minutes later by a
12
     Motion to Shorten Time should not be rewarded. Furthermore, XINGKE never objected or clarified
13
     when SINCO affirmatively stated in the Joint Case Management Conference Statement of
14
     December 3, 2020 and during the Case Management conference with the Court on December 10,
15
     2020, that it intended to bring a Daubert Motion to strike the damages expert, in fact XINGKE
16
     echoed the same intention. [ECF 3642; 371 and 373.]
17

18   Dated: April 12, 2021                            Respectfully submitted,
19                                                    ROPERS MAJESKI PC
20

21                                                    By:
                                                            LAEL D. ANDARA
22                                                          DANIEL E. GAITAN
                                                            Attorneys for Plaintiff
23                                                          SINCO TECHNOLOGIES PTE LTD
24

25

26
     1 Civil L.R. 7-4 (b) Length. Unless the Court expressly orders otherwise pursuant to a party’s
27   request made prior to the due date, briefs or memoranda filed with opposition papers may not
     exceed 25 pages of text and the reply brief or memorandum may not exceed 15 pages of text.
28   2 Defendants’ Statement in the Joint CMC statement: Defendants intend to file motions in limine
     and a Daubert motion. [ECF 364.]
     4813-5323-5172.3                                                        PLAINTIFF'S OPPOSITION TO
                                                        -3 -          DEFENDANTS' MTN TO SHORTEN TIME
                                                                                             3:17CV5517
